I114th CONGRESS2d SessionH. R. 5960IN THE HOUSE OF REPRESENTATIVESSeptember 8, 2016Mrs. Ellmers of North Carolina introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XXVII of the Public Health Service Act to make publicly available, through 2021, the amount of premium rate increases of health insurance plans in advance of such increases taking effect, and for other purposes. 
1.Short titleThis Act may be cited as the The Consumer Healthcare Insurance Transparency Act of 2016.  2.Making publicly available through 2021 premium rate increases for health insurance plans in advanceSection 2709 of the Public Health Service Act (42 U.S.C. 300gg–9) is amended by adding at the end the following new subsection: 
 
(c)Advanced public disclosure of premium amounts through 2021 
(1)ReportFor 2017 through 2021, not later than the date specified in paragraph (4), the Secretary shall publish on the Internet website of the Centers for Medicare & Medicaid Services the information described in paragraph (2) with respect to health insurance coverage described in such paragraph that is offered for such year. (2)Information describedThe information described in this paragraph is, with respect to group or individual health insurance coverage that a group health plan or health insurance issuer offers to a small employer or an individual for a year, such information as the Secretary may have obtained by the date specified in paragraph (4) regarding any changes in the premium rates available under such coverage for such year (as compared to the prior year).
(3)No new authority to require informationNothing in this subsection may be construed to provide the Secretary with new authority to require a group health plan or health insurance issuer to submit information to the Secretary. (4)Date specifiedThe date specified in this paragraph, with respect to a year, is November 1 of the prior year..  
